United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF TRANSPORTATION,
TRANSPORTATION SECURITY SCREENER,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2256
Issued: March 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2007 appellant filed a timely appeal from an August 3, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs that denied his request for a review
of the written record as untimely filed. He also requested review of a May 31, 2007 merit
decision terminating his compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merit and nonmerit decisions.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective May 31, 2007; and (2) whether the Office properly denied appellant’s request
for a review of the written record as untimely filed.
FACTUAL HISTORY
On July 12, 2003 appellant, then a 55-year-old transportation security screener, filed a
traumatic injury claim stating that he twisted his left back and hip that day at work. He stopped

work on August 9, 2003 and his employment was terminated on September 5, 2003. In an
August 12, 2003 report, Dr. Sarah V. Nyland, a family practitioner, noted appellant’s history of
injury on July 12, 2003 and preexisting sciatica, concluding that he exacerbated his preexisting
sciatica during a “twisting injury at work.” The Office accepted appellant’s claim for lumbar
strain and aggravation of left lumbosacral radiculopathy into the left hip. He was placed on the
periodic rolls and compensation was paid.
Interpreting an October 22, 2003 computerized tomography (CT) scan of appellant’s
lumbar spine, Dr. James B. Cefalu, a radiologist, found no definite abnormalities and diagnosed
radiating pain down appellant’s left leg, rule out disc pathology. He noted, however, that the
study was limited due to appellant’s extreme obesity.
In a November 20, 2003 report, Dr. Nyland noted that she released appellant to light duty
on September 5, 2003 but no light-duty work was available and consequently his employment
was terminated. She noted that appellant might be able to return to full duty within a few months
but explained that his recovery was complicated by morbid obesity. In a duty status report dated
the same day, Dr. Nyland stated that appellant was released to light duty in September 2003. On
October 29, 2003 she noted appellant’s history of arthritis and degenerative joint disease in the
low back and opined that appellant’s injury might have been caused by “severe left sciatica
secondary to what I believe is likely nerve impingement.”
In a January 7, 2004 electromyogram (EMG) study of appellant’s lower extremities,
Dr. Tom Kushner, an osteopath, opined that appellant had multilevel denervation in the left
L5-S1 distribution, suggesting nerve root impingement.
On January 23, 2004 Dr. Pamela A. Girres, an internist and associate of Dr. Nyland,
advised that appellant was unlikely to return to his preinjury level of function. She explained
that appellant’s employment injury was an “aggravating factor” in his condition, but “certainly,
co-morbid conditions, including deconditioning and obesity, are factors.”
In a February 10, 2004 report, Dr. John F. Howe, a Board-certified neurologist, advised
that appellant’s EMG scan was consistent with some distribution abnormalities of the L5-S1
nerve roots. However, he also noted that appellant had numerous other conditions including
morbid obesity, degenerative joint disease of the knees and a history of back pain.
On January 31, 2005 the Office referred appellant for a second opinion examination to
determine the extent, if any, of his continuing work-related disability.
In a March 8, 2005 second opinion report, Dr. Patrick N. Bays, an osteopath, noted
appellant’s history of lumbar strain and aggravation of left lumbosacral radiculopathy on July 12,
2003 as well as his preexisting morbid obesity, lumbar degenerative disc disease and sciatica.
He noted that appellant’s lumbar range of motion was somewhat limited with pain at “extremes
of motion.” Dr. Bays diagnosed morbid obesity, history of preexisting lumbar degenerative disc
disease and sciatica that were temporarily aggravated by the work injury, and lumbar strain with
aggravation of left lumbosacral radiculopathy. He concluded that appellant’s employment injury
caused a temporary aggravation of his preexisting back conditions which, based on the doctor’s
physical examination of appellant and review of the medical evidence, appeared to have resolved

2

and returned to the baseline preexisting pathology. In a work capacity evaluation prepared the
same day, Dr. Bays advised that appellant could work eight hours per day with permanent
restrictions.
On April 12, 2005 Dr. Yun-Sun Choe, a rheumatologist, stated that appellant had chronic
low back pain from his work injury. In an April 19, 2005 progress note, Dr. Wesley Brown, an
occupational medical specialist and an associate of Dr. Girres, noted that appellant’s
radiculopathy was “not a new condition.” He diagnosed chronic lumbar back pain. After the
Office asked Dr. Girres to comment on Dr. Bays’ opinion, Dr. Brown, on June 13, 2005, advised
that he agreed that appellant’s work-related conditions had resolved, that further medical
treatment of his work-related condition was not indicated, and that appellant’s permanent
limitations were secondary to his preexisting conditions.
On April 16, 2007 the Office proposed to terminate appellant’s compensation benefits on
the grounds that the medical evidence, particularly Dr. Bays’ second opinion report and
Dr. Brown’s agreement, established that appellant’s work-related conditions had resolved.
By correspondence dated April 18, 2007, appellant disagreed with the Office’s proposed
termination of his compensation benefits. He noted that he was still experiencing chronic pain,
for which he required medication. Appellant also stated that Dr. Brown was not his treating
physician and that he only saw him once after the physician took over Dr. Girres’ practice.
In an April 20, 2007 report, Dr. Nyland stated that appellant had preexisting degenerative
disc disease at the time of his employment injury but there was no evidence that he was
experiencing symptoms of pain or loss of function until after his injury. She reported that
appellant attributed his decreased strength and mobility in his left leg to his employment injury.
Appellant also provided additional progress notes, including an April 20, 2007 note from
Dr. Nyland noting appellant’s continued treatment and a May 11, 2007 note from Dr. Laura
Rachel Kaufman, a family practitioner and associate of Dr. Nyland. Dr. Kaufman diagnosed
preexisting lumbar degenerative disc disease and sciatica, temporarily aggravated by his work
injury. She stated: “I believe the progression of [appellant’s] symptoms are a natural
progression of his preexisting sciatica and not related to the lumbar strain of July, 2003.”
By decision dated May 31, 2007, the Office terminated appellant’s compensation benefits
effective June 10, 2007. The Office noted that he submitted the above-noted reports from
Dr. Nyland and Dr. Kaufman, but stated that the reports did not establish that he had continuing
work-related disability.
By correspondence postmarked July 10, 2007, appellant requested a review of the written
record. On his appeal request form, he stated that the Office’s decision was dated June 10, 2007.
By decision dated August 3, 2007, the Office denied appellant’s request for a review of
the written record on the grounds that it was untimely filed. The Office also noted that appellant
could have the matter further addressed through the reconsideration process.

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.2 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.3
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits effective June 10, 2007. The Office relied upon Dr. Bays’ March 8, 2005
second opinion report. He examined appellant and reviewed the medical evidence and
diagnostic testing reports of record and concluded that his employment injury had temporarily
aggravated his preexisting conditions. Dr. Bays explained that appellant had a history of lumbar
degenerative disc disease, sciatica and morbid obesity and that appellant’s work-related lumbar
strain had temporarily aggravated these conditions. However, after reviewing the record he
determined that appellant’s conditions had returned to their baseline level. Dr. Bays concluded
that appellant’s injury and aggravation of the preexisting condition was temporary and had
resolved. The Board finds that he detailed his physical examination findings and review of the
medical evidence and presented explanation in support of his conclusion that appellant’s
temporary work-related aggravation had resolved. Dr. Bays explained that appellant’s
preexisting conditions were longstanding and that based on his physical examination the
aggravated preexisting conditions seemed to have returned to the baseline pathology. The Board
finds that Dr. Bays provided a rationalized medical opinion on which the Office properly relied.
Following Dr. Bays’ examination, appellant provided several additional medical reports.
In an April 20, 2007 report, Dr. Nyland stated that, although appellant had numerous preexisting
conditions, there was no indication that he experienced pain or loss of function from those
conditions until after his injury. The Board notes that the mere fact that a disease or condition
manifests itself or worsens during a period of employment4 or that work activities produce
symptoms revelatory of an underlying condition5 does not raise an inference of causal
relationship between the condition and the employment factors. The mere fact that appellant’s
preexisting conditions began producing symptoms after his work injury does not establish that
his current symptoms are due to the work injury and not to other factors. Dr. Nyland also stated
that appellant attributed his continuing weakness and decreased mobility of the left leg to his
employment injury. Generally, however, findings on examination are needed to support a
physician’s opinion that an employee is disabled for work. When a physician’s statements
1

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

2

Id.

3

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

4

regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurt too much to work without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.6 The Board finds that Dr. Nyland’s statement that appellant attributed his current
symptoms to his work injury is insufficient to establish that he had continuing work-related
residuals.
In an April 12, 2005 report, Dr. Choe stated that appellant had chronic low back pain
from his work injury, but did not present rationale or explanation in support of this statement.
The Board has previously held that mere conclusory statements, not fortified by explanation, are
insufficient to establish causal relationship between an employment incident and a diagnosed
condition.7 The Board finds that Dr. Choe’s report did not establish that appellant had
continuing work-related residuals, and in fact, Dr. Brown’s reports indicate the contrary.
Appellant also submitted April 19 and June 13, 2005 notes from Dr. Brown. On
April 19, 2005 Dr. Brown stated that appellant’s radiculopathy was a preexisting condition. On
June 13, 2005 he agreed with Dr. Bays that appellant’s temporary work-related aggravation had
resolved and his conditions had returned to their baseline pathology. Thus, Dr. Brown does not
support any continuing employment-related condition. Likewise, Dr. Kaufman’s May 11, 2007
progress report presented findings and concluded that appellant’s current symptoms were related
to his preexisting sciatica, not to the work-related lumbar strain. She noted that appellant’s
employment injury temporarily aggravated his preexisting sciatica and lumbar degenerative disc
disease but stressed that the aggravation was temporary and that appellant’s current symptoms
were a natural progression of his sciatica. Dr. Kaufman’s report supports that appellant’s
temporary work-related aggravation had resolved and any continuing symptoms he experienced
were the result of a preexisting condition rather than his work injury.
Accordingly, the Board finds that the Office properly terminated appellant’s
compensation benefits because the medical evidence supports that appellant’s present symptoms
were related to his preexisting conditions and that his accepted conditions had resolved.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.8 Section
10.615 of the federal regulations implementing this section of the Act provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.9 The Office’s
6

William A. Archer, 55 ECAB 674 (2004); see also Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. § 10.615.

5

regulations provide that the request must be sent within 30 days of the date of the decision for
which a hearing is sought and also that the claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.10
Additionally, the Board has held that the Office, in its broad discretionary authority in the
administration of the Act,11 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.12 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.13
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for a review of the
written record as untimely filed. The Office’s decision was issued on May 31, 2007.
Appellant’s request for a review of the written record was postmarked July 10, 2007, more than
30 days after the date of issuance of the decision appealed.
On his appeal request form, appellant noted the date of the decision as June 10, 2007.
The Board notes, however, that the Office’s decision was in fact dated and issued on
May 31, 2007. Although the relevant decision terminated appellant’s compensation benefits
effective June 10, 2007, the date of effective termination is not the date of issuance of the
decision. Accordingly, the Board finds that his request for a review of the written record, which
was postmarked on June 10, 2007 and in response to a decision issued by the Office on May 31,
2007, was untimely filed.
Although the Office determined that appellant’s request was untimely, it nevertheless
exercised its discretion by examining his request for an appeal. The Office determined that the
appellant’s case would be best served by his submission of a request for reconsideration along
with new supporting evidence. Accordingly, the Board finds that the Office acted within its
discretion in denying appellant’s hearing request as untimely, because appellant failed to file the
request within the statutory time frame.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
and that the Office properly denied appellant’s request for a review of the written record as
untimely filed.

10

20 C.F.R. § 10.616(a).

11

5 U.S.C. §§ 8101-8193.

12

Marilyn F. Wilson, 52 ECAB 347 (2001).

13

Teresa M. Valle, 57 ECAB __ (Docket No. 06-438, issued April 19, 2006). See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).

6

ORDER
IT IS HEREBY ORDERED THAT the August 3 and May 31, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

